                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                     NO. 5:20-CR-0047-BO-1



UNITED STATES OF AMERICA
                                                     MOTION TO WITHDRAW AS COUNSEL
                                                               OF RECORD
    v.

SAUL REYES-MENDOZA

         The Office of the Federal Public Defender hereby respectfully moves this Court for an

order allowing it to withdraw as counsel of record for Saul Reyes-Mendoza. The basis for this

motion is that Mr. Reyes-Mendoza has retained Ms. Nardine Mary Guirguis to represent him in

this matter, and Ms. Guirguis has filed a Notice of Appearance [D.E. 17]. See NORTH CAROLINA

RULES OF PROF’L CONDUCT R. 1.16.

         WHEREFORE, the Office of the Federal Public Defender respectfully moves this Court

for an order allowing it to withdraw as counsel for Mr. Saul Reyes-Mendoza.

         Respectfully requested this 12th day of February, 2020.

                                              G. ALAN DUBOIS
                                              Federal Public Defender

                                              /s/ Robert E. Waters
                                              ROBERT E. WATERS
                                              Assistant Federal Public Defender
                                              Attorney for Defendant
                                              Office of the Federal Public Defender
                                              150 Fayetteville Street, Suite 450
                                              Raleigh, North Carolina 27601
                                              Telephone: 919-856-4236
                                              Fax: 919-856-4477
                                              E-mail: Robert_Waters@fd.org
                                              N.C. State Bar No. 32985
                                              LR 57.1 Counsel Appointed




            Case 5:20-cr-00047-BO Document 21 Filed 02/12/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE


I HEREBY CERTIFY that a copy of the foregoing was served upon:

Sebastian Kielmanovich
United States Attorney's Office - EDNC
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601
919-856-4909
Fax: (919) 856-4487
Email: sebastian.kielmanovich@usdoj.gov

by electronically filing the foregoing with the Clerk of Court on February 12, 2020, using the
CM/ECF system which will send notification of such filing to the above.

       This the 12th day of February, 2020.


                                              /s/ Robert E. Waters
                                              ROBERT E. WATERS
                                              Assistant Federal Public Defender
                                              Attorney for Defendant
                                              Office of the Federal Public Defender
                                              150 Fayetteville Street, Suite 450
                                              Raleigh, North Carolina 27601
                                              Telephone: 919-856-4236
                                              Fax: 919-856-4477
                                              E-mail: Robert_Waters@fd.org
                                              N.C. State Bar No. 32985
                                              LR 57.1 Counsel Appointed




          Case 5:20-cr-00047-BO Document 21 Filed 02/12/20 Page 2 of 2
